Citation Nr: 1024352	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin rash of the 
bilateral legs.

2.  Entitlement to a rating in excess of 30 percent for 
compound fracture of the upper third, left fibula (Muscle 
Group XI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and March 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied a 
claim for a rating in excess of 30 percent for compound 
fracture of the upper third, left fibula (Muscle Group XI), 
and a claim for service connection for a rash of the 
bilateral legs, respectively.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record does not reflect that 
the Veteran has been diagnosed with a current chronic skin 
disability.

2.  Throughout the pendency of the appeal, the Veteran's 
compound fracture of the upper third, left fibula has been 
manifested by severe impairment of Muscle Group XI.

3.  Throughout the pendency of the appeal, the Veteran has 
been evaluated at the highest available schedular rating for 
compound fracture of the upper third, left fibula (Muscle 
Group XI).


CONCLUSIONS OF LAW

1.  A skin rash of the bilateral legs was not incurred in, or 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  The criteria for a rating in excess of 30 percent for 
compound fracture of the upper third, left fibula (Muscle 
Group XI) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA essentially requires VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

A claimant must also be provided with information pertaining 
to assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim of 
entitlement to an increased rating for compound fracture of 
the upper third, left fibula (Muscle Group XI), as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The July 2005 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
March 2005 letter.  

The Board notes that in a November 2008 post-rating letter 
the RO notified the Veteran regarding the assignment of 
disability ratings and effective dates and set forth the 
rating criteria for evaluating muscle disabilities of the 
leg.  While the claims were not readjudicated after the 
Veteran was provided with this notice, the Board finds that 
no prejudice has resulted as the Veteran had an opportunity 
to submit relevant evidence after the criteria was provided. 

Regarding the Veteran's claim of entitlement to service 
connection for a skin rash of the bilateral legs, in January 
2009 pre-rating letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claim for service connection for a rash, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  This letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The March 2009 RO rating decision reflects 
the initial adjudication of the service connection claim for 
a rash of the bilateral legs after issuance of the January 
2009 letter.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA treatment records, private treatment records, and VA 
examination reports.  Also of record and considered in 
connection with this matter are various written documents 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claims on 
appeal is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R.§ 3.310(a).  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim of 
entitlement to service connection for a rash of the bilateral 
legs must be denied.

The Veteran's service treatment records are silent for any 
complaints of or treatment for skin rash of the legs during 
service.  In fact, the Veteran does not assert that he 
developed his rash in service.  In his March 2009 notice of 
disagreement, the Veteran explained that he developed a rash 
within the past two years.  In that communication he appears 
to assert that the rash is secondary to his service-connected 
left leg wound.

A review of the relevant evidence of record indicates that 
the Veteran acquired a rash on his legs in September 2007, 
and he was told it was poison ivy.  He was prescribed a 
topical cream for treatment.  No further treatment was 
provided.

Poison ivy does not qualify as a current disability for which 
service connection can be granted.  The Board emphasizes that 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran 
has the disability for which service connection is sought, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for a rash of the bilateral 
legs must be denied, because the first essential criterion 
for a grant of service connection-evidence of a current 
disability upon which to predicate a grant of service 
connection-has not been met.

To the extent that the Veteran has attributed his rash to his 
service-connected left leg wound, secondary service 
connection is also not warranted, because the competent 
evidence clearly attributes his rash symptoms to poison ivy.  
Moreover, on its face it is inherently illogical that left 
leg wound residuals would cause a skin rash of the bilateral 
legs.  
 
For the above reasons, the Veteran's claim for service 
connection for a skin rash of the bilateral legs is denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation.  See Hart v. 
Mansfield, 21 Vet. App. at 509-10 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods pertinent to the 
current claim.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

The Veteran's compound fracture of the upper third, left 
fibula (Muscle Group XI) is rated under the criteria for 
muscle injuries.  Gunshot wounds often result in impairment 
of muscle, bone and/or nerve.  Muscle Group damage is 
categorized as slight, moderate, moderately severe, and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2009).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318). 38 C.F.R. § 4.55(b). For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).

Under Diagnostic Code 5301 through Diagnostic Code 5323, 
disabilities resulting from muscle injuries are classified 
accordingly:

Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

Additionally, if present, the following are also signs of 
severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile.  (B) Adhesion of 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle.  (C) Diminished muscle excitability to 
pulsed electrical current in electro diagnostic tests.  (D) 
Visible or measurable atrophy.  (E) Adaptive contraction of 
an opposing group of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  See 38 C.F.R. § 4.56.

A slight injury involving Muscle Group XI warrants a 
noncompensable (zero percent) rating.  A moderate injury 
warrants a 10 percent rating; a moderately severe injury 
warrants a 20 percent rating; and a severe injury warrants a 
30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2009).  Throughout the rating period on appeal, the 
appellant's disability has been rated as 30 percent disabling 
under Diagnostic Code 5311, representing a severe injury.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria under 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  However, the critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this regard, the Board notes that the Veteran is 
separately service-connected for a left lower extremity foot 
drop with varus deformity of the ankle and degenerative 
arthritis of the left knee, both secondary to his compound 
fracture of the upper third, left fibula (Muscle Group XI).  
Thus, symptoms used in rating those disabilities will not be 
considered in the Board's evaluation of the claim on appeal.  
See id.

The Board notes that a separate evaluation may also be 
warranted for scars.  In this regard, the Board observes that 
the rating criteria for scars were changed during the 
pendency of this appeal, effective October 2008.  However, 
the amended regulations were specifically effective for 
applications for benefits received by the VA on or after 
October 23, 2008.  As the appellant's claim was filed prior 
to October 2008, his disability is evaluated under the prior 
rating criteria for scars.  

Before October 2008, the rating criteria for scars (other 
than the head, face, or neck) afforded a 10 percent 
evaluation for scars in an area or areas of 144 square inches 
(929 square centimeters) or greater, that are superficial and 
that do not cause limited motion.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  A 10 percent evaluation was also 
warranted for superficial unstable scars.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 
7804, superficial scars that are painful on examination 
warrant a 10 percent evaluation.  A scar may also be rated 
based on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

After review of the evidence, the Board finds that an 
increased rating for compound fracture of the upper third, 
left fibula (Muscle Group XI) is not warranted here.

The Veteran was afforded a VA examination in March 2005.  It 
was noted, historically, he had an injury to the left leg 
from a gunshot wound, which shattered his left leg bone and 
injured the muscles in his calf.  The Veteran complained of 
worsening of his symptomatology, as well as difficulty 
getting in and out of the bathtub.  He used a brace for the 
left leg.

On examination, the bulk, consistency, and volume of the left 
calf was good and was comparable to the right calf.  It was 
noted that there may have been minimal atrophy of the left 
calf gastrocnemius and soleus group of muscles.  Motor power 
in dorsiflexion, plantar flexion, eversion, and inversion was 
normal.  Deep palpation of the left calf elicited pain.  
There was a small, about three-to-four inch, well-healed 
horizontal scar in the midportion of the leg, placed 
laterally.  Knee examination was normal.  Deep tendon 
reflexes were one plus in the knee jerks, bilaterally.  Ankle 
jerks were present.  Babinski's sign was negative.  The 
Veteran was able to stand and walk without assistance, 
although he required a cane for control of his gait.  He 
walked with a limp in the left leg.  The Veteran was 
diagnosed with an old, well-healed left midfibular fracture, 
with minor muscle atrophy, secondary to maybe disuse.  There 
was no evidence of neurologic impairment in terms of muscle 
strength.  Minor sensory impairment was noted in the lower 
part of the left leg, in a nondermatomal pattern.

Upon May 2006 examination by a private physician, the Veteran 
was straight cane dependent.  He walked with a short stride 
length and moderate limp on the left side.  He had moderate 
tightness of the left heel cord, and he had limited extension 
of his toes and ankle.  Overall, the Veteran was doing 
reasonably well, given his advanced age and long-standing 
partial foot drop.

An August 2006 VA primary care note revealed that the Veteran 
had slight dragging of the left leg while walking, with no 
foot drop noted.  The Veteran complained of pain while at 
rest, and increased pain during exercise.

The Veteran was afforded another VA examination in December 
2008.  He reported pain, swelling, and limited motion of the 
left lower extremity.  He also noted that he continued to 
fall because of his left leg disability.  He was unable to 
stand for more than a few minutes, and was unable to walk 
more than a few yards.  He ambulated with a cane and wore a 
brace.

Upon physical examination of the left knee, the Veteran had 
no deformity, instability, incoordination, episodes of 
dislocation or subluxation, effusions, flare-ups, or affect 
on motion.  The examination revealed giving way, pain, 
stiffness, weakness, decreased speed of the knee, daily 
locking episodes, swelling, and tenderness of the left knee.  
Examination of the left ankle revealed deformity, giving way, 
pain, stiffness, weakness, incoordination, decreased speed of 
motion, daily locking episodes, redness, swelling, and 
tenderness, but no instability, episodes of dislocation or 
subluxation, effusions, flare-ups, or affect on motion.

Also of record are statements from the Veteran addressing his 
symptomatology, to include left leg pain and swelling, as 
well as numbness.  He stated in his August 2005 notice of 
disagreement that he could not lift his left leg more than an 
inch off the ground, such that he dragged the leg.

After review of the record, the Board concludes that a higher 
rating is not available for this disability.  In this regard, 
the Board notes that the current 30 percent rating 
contemplates a severe muscle disability of Muscle Group IX, 
and is the maximum evaluation available under the diagnostic 
code.  The Board has considered other applicable diagnostic 
codes.  See 38 C.F.R. § 4.73, Diagnostic Codes 5310 and 5312.  
However, none of the remaining diagnostic codes applicable to 
rating muscle disabilities of the foot and leg allow for 
ratings in excess of 30 percent disabling.  As such, a higher 
rating is not permitted.

In reaching the above conclusion, the Board has considered 
whether the medical evidence shows that the Veteran has any 
additional limitation of motion due to pain, weakness, 
fatigue or other factors. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, again the 
relevant diagnostic codes do not afford higher evaluations.  
Thus, the loss of function attributable to factors such as 
pain and weakness has already been contemplated by the 30 
percent rating in effect throughout the rating period on 
appeal.  

Furthermore, the Board finds that a separate compensable 
rating for scars is not warranted here.  In this regard, the 
Board notes that while the appellant has a scar, such has 
been specifically considered in the current rating criteria.  
Indeed, a severe muscle disability under Diagnostic Code 5311 
contemplates ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in missile track.  Thus, 
assignment of a separate rating for the Veteran's scar 
associated with the leg wound residuals would constitute 
impermissible pyramiding here.

In sum, there is no basis for an increased evaluation for the 
Veteran's compound fracture of the upper third, left fibula 
(Muscle Group XI) for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 

Extraschedular Considerations

Finally, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran's disability picture is not so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  Here, as discussed above, the rating criteria 
for the service-connected compound fracture of the upper 
third, left fibula (Muscle Group XI) reasonably describe the 
Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, 
and no referral for extraschedular evaluation is required.  
Thun, 573 F.3d 1366.

ORDER

Service connection for a skin rash of the bilateral legs is 
denied.

A rating in excess of 30 percent for compound fracture of the 
upper third, left fibula (Muscle Group XI) is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


